Per Curiam.

The sole issue in this case is whether, as a matter of law, reasonable minds could only conclude that probable cause existed for Beres’ assault and battery charge against Huber.
This court has held in O’Day v. Webb (1972), 29 Ohio St. 2d 215 at 220, that:
“* * *it is uncontestably the duty of a trial court to submit an essential issue to the jury when there is sufficient evidence, if believed, relating to that issue to permit reasonable minds to reach different conclusions on that issue. Wever v. Hicks (1967), 11 Ohio St. 2d 230; Francis v. Bieber (1967), 10 Ohio St. 2d 65, 69; Biery v. Pennsylvania Rd. Co. (1951), 156 Ohio St. 75; Belshaw v. Agricultural Ins. Co. (1948), 150 Ohio St. 49; Bennett v. Sinclair Refining Co. (1944), 144 Ohio St. 139. Conversely, it is also the duty of a trial court to withhold an essential issue from the jury when there is not sufficient evidence relating to that issue to permit reasonable minds to reach different conclusions on that issue. In other words, if all the evidence relating to an essential issue is sufficient to permit only a conclusion by reasonable minds against a party, after construing the evidence most favorably to that party, it is the duty of the trial court to instruct a finding or direct a verdict on that issue against that party. Naturally, if the finding on that one issue disposes of the whole case, a duty arises to grant judgment, upon the whole case. Peters v. B. & F. Transfer Co. (1966), 7 Ohio St. 2d 143; Hamden Lodge v. Ohio Fuel Gas Co. (1934), 127 Ohio St. 469, See, also, Helms v. American Legion, Inc., (1966), 5 Ohio St. 2d 60; Archer v. City of Port Clinton (1966), 6 Ohio St. 2d 74.”
This court has also held in paragraphs one and two of the syllabus of Melanowski v. Judy (1921), 102 Ohio St. 153, as follows:
“1. In an action for malicious prosecution, the want of probable cause is the gist of the action. If such be proven, the legal inference may be drawn that the proceedings were actuated by malice.
“2. In determining the want of probable cause, the defendant’s conduct should be weighed in view of his situation and of the facts and circumstances which he knew or was reason*30ably chargeable with knowing at the time he made the criminal complaint.”
Moreover, in Ash v. Marlow (1851), 20 Ohio 119, paragraph one of the syllabus, this court held that:
“ ‘A reasonable ground of suspicion, supported by circumstances sufficiently strong in themselves to warrant a cautious man in the belief that the person accused is guilty of the offense with which he is charged,’ is good definition of the term ‘probable cause.’ ”
In this case, the record shows that a cautious person could only conclude that probable cause existed for Beres’ assault and battery charge against Huber. For instance, Beres, prior to the filing of the charge, reviewed a photograph which could be interpreted as showing appellant striking O’Neill in the ribs from behind, and another photograph showing him in a fighting pose while glaring at O’Neill. Further, Beres secured an affidavit from O’Neill describing the incident, and personally discussed the matter with O’Neill and at least five other witnesses to confirm their statements.
In addition, Huber admitted he struck O’Neill, and the jury rejected the claim for assault and battery, relying, of course, on a different burden of proof. It is reiterated that the not guilty verdict by the jury was not determinative of probable cause since a lesser degree of proof is required to establish probable cause than to show guilt beyond a reasonable doubt. In any event, as a matter of law, Beres had sufficient facts which would warrant a cautious person to only conclude that probable cause existed for the assault and battery charge against Huber.
Accordingly, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., P. Brown, Sweeney, Holmes and Reilly, JJ., concur.
W. Brown and Kerns, JJ., dissent.
Kerns, J., of the Second Appellate District, sitting for Locher, J.
Reilly, J., of the Tenth Appellate District, sitting for C. Brown, J.